UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of14 May, 2012 ALLIED IRISH BANKS, public limited company  Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- For Immediate Release 14 May 2012 AIB - Issue of ordinary shares to the NPRFC Further to the announcement of 30 April 2012, Allied Irish Banks, p.l.c. ("AIB") has today issued and allotted 3,623,969,972 ordinary shares to the National Pensions Reserve Fund Commission (NPRFC) by way of bonus issue. This number of shares is equal to the aggregate cash amount of the annual dividend of €280m on the NPRFC's holding of €3.5 billion 2009 Non Cumulative Preference Shares, divided by the average price per share in the 30 trading days prior to 13 May 2012. Application will be made in due course for the listing of these new shares. The total number of AIB ordinary shares in issue post this bonus issue is 517,117,096,249.The Irish State, through the NPRFC, owns 99.8% of the ordinary shares of AIB. - ENDS - For further information, please contact: Alan Kelly Niamh Hennessy Director of Corporate Affairs & Marketing Media Relations Manager AIB Bankcentre AIB Bankcentre Dublin Dublin Tel: +353-1-6412162 Tel: +353-1-7721382 email: alan.j.kelly@aib.ie email: niamh.n.hennessy@aib.ie Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  ALLIED IRISH BANKS, p.l.c. (Registrant) Date14 May, 2012 By: Paul Stanley Acting Chief Financial Officer Allied Irish Banks, p.l.c.
